 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-CV-00247-JAM-DB
12                 Plaintiff,
                                                        UNITED STATES’ REQUEST TO
13          v.                                          EXTEND THE DEADLINE TO
                                                        SUBMIT A JOINT STATUS REPORT
14   REAL PROPERTY LOCATED AT 725 MAIN                  FROM JUNE 12, 2019 TO AUGUST
     STREET, MARTINEZ, CALIFORNIA,                      12, 2019
15   CONTRA COSTA COUNTY, APN: 373-192-
     007-4, INCLUDING ALL APPURTENANCES
16   AND IMPROVEMENTS THERETO, et al.,
17                 Defendants.
18          The United States submits the following Request to Extend the Deadline to file a Joint Status

19 Report from June 12, 2019 to August 12, 2019.

20                                                Introduction

21          On February 8, 2019, the United States filed a forfeiture complaint in rem against twenty-five

22 real properties (“In Rem Defendants”) connected to fraud and money laundering crimes in the Eastern

23 District of California and other areas. All known potential claimants to the In Rem Defendants were

24 served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the

25 applicable statutory authority. Furthermore, public notice on the official internet government forfeiture

26 site, www.forfeiture.gov, began on February 26, 2019, and ran for thirty consecutive days, as required

27 by Rule G(4)(a)(iv)(C) of Supplemental Rules for Forfeiture Actions. See Dkt. 4. A Declaration of

28 Publication was filed on April 11, 2019, which set forth, among other items, that publication on the
                                                       1
                                                                  United States’ Request to Extend the Deadline to
                                                                  Submit a Joint Status Report
 1 government’s forfeiture website was complete on March 27, 2019. Dkt 36. Additionally, the United

 2 States has posted copies of the complaint on many of the properties and filed the restraint of a lis

 3 pendens against each of the In Rem Defendants. See Dkt. 5-35.

 4          The United States has also lodged the complaint on the bankruptcy docket for DC Solar’s parent

 5 company, In re Double Jump Inc., Case 19-bk-50102, a bankruptcy case filed in Reno, Nevada after the

 6 United States executed federal search and seizure warrants at DC Solar’s business and other locations in

 7 California associated with the company and its founders. The United States’ application for a

 8 restraining order, Dkt. 42, describes the United States’ law enforcement action, the subsequent Reno

 9 bankruptcy filings, the February 2019 oral argument on the issue of leveraging the In Rem Defendants

10 for DC Solar’s reorganization efforts, the conversion from a Chapter 11 bankruptcy case to a Chapter 7,

11 and recent litigation involving the Chapter 7 bankruptcy trustee.

12                                                 Good Cause

13          The United States has provided notice to all potential claimants pursuant to law. Specifically,

14 the defendant properties are collectively owned by five California LLCs, Dora Dog Properties, LLC,

15 Dog Blue Properties, LLC, Brandy Boy Properties, LLC, 140 Mason Circle, LLC, and Park Road, LLC.

16 The government served copies of the complaint documents on the above LLCs through their registered

17 agent for service of process, as listed on the California Secretary of State’s website. Further, the

18 government served copies of the complaint on the principals of each respective LLC, Jeffrey and

19 Paulette Carpoff. Lastly, the government has provided notice of this action to the lienholders who are

20 identified on chain-of-title documents and may have a security interest in the defendant properties.

21          Three parties have so far appeared in the case. First, the only parties who have asserted an

22 ownership interest, Jeff and Paulette Carpoff, filed claims as to each property, but have since agreed to

23 forfeit their interests and signed stipulations for final judgments of forfeiture. See Dkt. 42-3. Second,

24 two banks filed claims concerning outstanding loans as relates to two In Rem Defendants (4901 Park

25 Road and 140 Mason Circle) currently being sold by the U.S. Marshals Service, as discussed below.

26 Third, a construction company recently filed a timely claim associated with labor/materials supplied in

27 connection with improvements at three of the In Rem Defendants.

28          Several potential tax equity investor-victims and the Chapter 7 bankruptcy trustees have
                                                         2
                                                                   United States’ Request to Extend the Deadline to
                                                                   Submit a Joint Status Report
 1 requested extensions of time to file claims in this case. The United States granted each request, initially

 2 giving each party to June 1, 2019 to enter the case. Following the restraining orders entered on May 16,

 3 2019, those individuals/entities requested brief extensions to July 14, 2019 to file their claims. The

 4 United States granted each request, therefore they currently have until July 14, 2019 to file a claim in

 5 this case.

 6          Lastly, this morning the United States spoke to a lawyer for a construction company who may

 7 have a security interest in one of the In Rem Defendants. According to counsel, that property is in

 8 default and the company is reviewing potential options concerning its security interest. The United

 9 States has agreed to extend the company’s deadline to enter the case to July 1, 2019.

10          To allow the above individuals, entities and trustees sufficient time to file a claim, the United

11 States seeks to continue the deadline to file a Joint Status Report to August 12, 2019 (or to another date

12 the Court deems appropriate).

13          Accordingly, there is good cause to extend the deadline to file a joint status report in this case

14 from June 12, 2019 to August 12, 2019, or to a date the Court deems appropriate.

15
                        U.S. Marshalls Efforts to Manage and Sell In Rem Defendants
16                                4901 Park Road and 140 Mason Circle
17          As explained in the United States’ application for a restraining order, 4901 Park Road and 140
18 Mason Circle were purchased using a combination of alleged fraud proceeds and millions of dollars in

19 bank loans, the latter which went into default status some months ago. To preserve the availability

20 equity, the United States requested and this Court ordered, the U.S. Marshals to maintain and sell each

21 property, and the U.S. Marshals started those efforts in earnest immediately following the entry of the

22 sale order in May 2019.

23          Particularly, the U.S. Marshals have secured each property, changed the locks and alarm codes,
24 entered occupancy agreements with existing tenants, and taken other actions to ensure the properties are

25 safe and properly monitored by professional custodians. The U.S. Marshals have also obtained

26 appraisals and title reports for each property, designated a point person for any property issues that arise

27 from tenants and/or other interested parties, and engaged an experienced commercial broker to market

28
                                                          3
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
 1 and sell the properties. The broker listed the properties for sale on May 24, 2019 and reports significant

 2 interest from local and institutional buyers, with over 18,000 online views for each property. The broker

 3 has received at least three offers to purchase each property and expects to receive additional, competitive

 4 offers prior to the June 11th “call for offers” deadline and in the subsequent “best and final” round. The

 5 broker reports that the strength of offers has exceeded expectations and the final numbers likely will

 6 surpass each property’s appraised value by hundreds of thousands of dollars.

 7

 8

 9 Dated:        6/11/2019                                 McGREGOR W. SCOTT
                                                           United States Attorney
10

11
                                                           /s/ Kevin C. Khasigian
12                                                         ANDRE M. ESPINOSA
                                                           KEVIN C. KHASIGIAN
13                                                         Assistant U.S. Attorney

14

15

16
                                                      ORDER
17
              Pursuant to the United States’ request and good cause appearing, the Court makes the following
18
     order:
19
              The deadline to file a Joint Status Report currently due on June 12, 2019 is extended to August
20
     12, 2019.
21
              IT IS SO ORDERED.
22

23
     Dated: 6/11/2019                                      /s/ John A. Mendez_____________
24                                                         JOHN A. MENDEZ
                                                           United States District Court Judge
25

26

27

28
                                                          4
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
